 In the Matter of FASHION PIECE DYE WORKS, INC.andFEDERATIONOF SILK AND RAYON DYERS AND FINISHERS OF AMERICACase No. C-22Mr. Gerhard P. Van Arkel,for the Board.Mr. Norbury C. Murray,of Newark, N. J.,Mr. William H. Schnel-ler,of Catasauqua, Pa., andMr. Hugh P. McFadden,of Bethlehem,Pa., for the respondent.Mr. Frank J. Benti,for the Union.Mr. Warren L. Sharfman,of counsel to the Board.SUPPLEMENTAL DECISIONANDORDERMarch 30, 1938STATEMENT OF THE CASEOn March 4, 1936, after a hearing, the National Labor RelationsBoard, herein called the Board, issued a Decision in this casein which it found that Fashion Piece Dye Works, Inc., Easton,Pennsylvania, herein called the respondent, had engaged in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449,,herein called the Act.The unfair laborpractices so found consisted in discrimination against five of the re-spondent's employees in regard to hire and tenure of employment,thereby discouraging membership in a labor organization known asthe Federation of Silk and Rayon Dyers and Finishers of America,herein called the Union, and in the employment of a detective to spyupon its employees in the course of their efforts to exercise the rightsguaranteed in Section 7 of the Act.The Board ordered the re-spondent to cease and desist from such actions, and to reinstate totheir former positions, with back pay, the employees found to havebeen discriminated against.Pursuant to Section 10 (e) of the Act the Board, on August 27,1937, petitioned the United States Circuit Court of Appeals for the11 N L. R B 285 That Decision contains a detailed statement of the pleadings andproceedings prior thereto.274 DECISIONS AND ORDERS275Third Circuit, herein called the Court, for the enforcement of thisorder.On October 11, 1937, the respondent filed a petition with theCourt alleging that it had failed to call witnesses and introduce anyevidence at the hearing before the Board because it was advised thatthe Act was unconstitutional, and praying leave to adduce additionalevidence before the Board in order to establish the falsity of thecharges made against it.On October 19, 1937, the Court orderedthat the respondent have leave to adduce additional evidence; andthat such additional evidence be taken before the Board, its member,agent or agency, and together with any findings thereon, be made apart of the transcript of the record in this case.Pursuant to notice, duly . served upon the respondent and theUnion, a hearing was held in Easton, Pennsylvania, on November18, 19, and 20, 1937, before Alvin J. Rockwell, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded to theparties.During the course of the hearing the Trial Examiner granted theBoard's motion to amend the complaint to allege that Rocco Montorowas discharged by the respondent because his brother, .AnthonyMontoro, had joined, the Union, because the respondent believed hehad joined the Union, and because he had engaged in concertedactivitieswith other employees for the purposes of collective bar-gaining and other mutual aid and protection.The Board's motionto amend the complaint, by substituting Federation of Dyers, Fin-ishers,Printers and Bleachers of America for Federation of Silkand Rayon Dyers and Finishers of America was also granted. TheTrial Examiner made several other rulings on motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.On December 21, 1937, counsel for the respondent presented oralargument before the Board in Washington, D. C. Subsequently abrief was filed on behalf of the respondent.On January 12, 1938, the Board, acting pursuant to Article II',Section 38, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the Trial Examiner to prepare and filean-Interniediate Report.On February 28, 1938, Trial Examiner Rockwell filed his Inter-mediate Report on the record in which lie found, on the basis of thetestimony and evidence taken at both hearings, that the respondenthad engaged 'in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the 276NATIONAL LABOR RELATIONS BOARDAct, in that it had discharged Joseph Regina, Anthony La Rosa,Anthony Montoro, and Antonio Marra because they had joined theUnion, and Rocco Montoro, -because it believed he had joined theUnion, thereby discouraging membership in the Union.On March 9, 1938, the respondent filed exceptions to the Inter-mediate Report.The Board has considered these exceptions andfinds them to be without merit.Upon the entire record in the case, as made at both hearings, theBoard supersedes the findings of fact made in its original Decisionwith the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFashion Piece Dye Works, Inc., a New Jersey corporation organizedin 1934, is engaged in the business of dyeing and finishing rayonsand acetate yarns belonging to its customers at its plantnearEaston,Pennsylvania.The respondent also has a sales representative in NewYorkCity.Approximately 50 to 80 or 90 per cent of the goods to beprocessedby the respondent are transported to Easton from points outside ofPennsylvania.Ninety per cent of the finished goods are delivered tocustomers in New York City by the respondent's truck.H. THE ORGANIZATION INVOLVEDFederation of Silk and Rayon Dyers and Finishers of America,which filed charges in this -case, is alabor organization.It is nowknown as Federation of Dyers, Finishers, Printers and Bleachersof America, a labor organization affiliated with the Committee forIndustrial Organization, which admits to membership some of therespondent's employees.III.THE UNFAIR LABOR PRACTICESThe complaint, as amended, alleged that the respondent dischargedJoseph Regina, Anthony La Rosa, and Anthony Montoro on Sep-tember 18, 1935, because they joined the Union.The respondentadmitted the discharges, but alleged that they were made for in-efficiency and for interference with the duties of other employees.Joseph Reginawas employed by the respondent early in July 1934.His employment was terminated by the respondent on September 18,1935.During the course of his employment he worked at variousjobs, and was operating the palming machine in the finishing depart-ment when discharged.He was replaced by' Paul Gruve.Reginaearned 45 cents an hour, and worked 12 hours a day, 6 days a week. DECISIONS AND ORDERS277He did not work after his discharge until April 1937, when he ob-tained a job with the Forest Piece Dye Works which was similarto his previous job.His new job pays him 45 cents an hour, buthis earnings have only averaged $15 a week.He would like to returnto work for the respondent.Anthony La Rosawas employed by the respondent on October31, 1934.He was one of the two operators on a framing machinein the finishing department when he was discharged on September18, 1935.He was replaced by Dick Shriver. La Rosa earned 45cents an hour, and worked 12 hours a day, 6 days a week. The firstwork that he obtained after his discharge was with the City ofEaston Highway Department on April 1, 1936.He has workedintermittently on this job.While employed he worked 40 hours a'week and received 50 cents an hour.He earned approximately $700from the date of his discharge up to the time of the second hearingin this case.He would like to return to work for the' respondent.Anthony Montorowas employed by the respondent on or beforeDecember 15, 1934.At the time of his discharge on September 18,1935, his job consisted of loading and unloading dye boxes in thedyeing department.Nine months after his discharge a man from thenight shift took his place, and a new man was hired for the nightshift.Anthony Montoro earned 45 cents an hour, and worked 12hours a day, 6 days a week. After his discharge he worked fromJuly 15 to August 15, 1936, at the National Piece Dye Works.Heearned 45 cents an hour, and worked 12 hours a day for 28 days onthat job.On January 2, 1937, he obtained a job as a shipping clerkat the Lehr Furniture Store in Easton.Up to the time of the secondhearing in this case, he had earned $948.21 on this job.He wouldlike to return to work for the respondent.On the evening of September 17, 1935, these three men and JoeRiehl, a fellow employee, met in Easton on the street corner atFourth and Pine Streets, with Frank Benti, the vice president of theUnion, and one Spaviro, an organizer for the Union.The three ofthem joined the Union at this time.The following morning whenthey reported for work they were told by either the night watchmanor a policeman that Joseph Carroll, the president of the respondent,wanted to see them. Carroll discharged them. La Rosa and AnthonyMontoro testified that when Carroll discharged them he told eachof them that he had a Pinkerton detective trailing them the previousnight.Carroll denied that he made these statements, but did nottestify as to what conversations did take place.Carroll did testifyas to the conversation he had with Regina when he discharged him.This testimony, which corroborates that given by Regina, shows thathe gave Regina no reason for his discharge.Carroll also testifiedthat he had asked the policeman to be present because he was afraid 278NATIONAL LABOR RELATIONS BOARDthe men might cause some trouble, but that he had never employeda detective, and that he had no knowledge of the meeting on the cornerof Fourth and Pine Streets.Carroll's bare denials do not in our.opinion refute the testimony of La Rosa and Anthony Montoro.The respondent contends that these men were discharged for ineffi-ciency.The testimony of its witnesses in support of this contentionis in conflict, and is contradicted by the Board's witnesses.The testisplant could equally have been caused by the inefficiency of otheremployees.The respondent also contends that these men were discharged be-cause they were responsible for a disturbance in the finishing depart-ment.Carroll testified that as he entered the plant shortly after fiveo'clock on the afternoon of September 17, he saw about 15 men gath-ered together around Joseph Regina's palming machine.He becamevery angry as he associated the defective workmanship then prevalentin the plant with gatherings such as this.He called Goodear, the fore-man of the finishing department, and told him to find out who wasresponsible for the gathering.Goodear testified that he questionedthe employees and found that Regina, La Rosa, and Anthony Montorowere responsible for the disturbance.Goodear reported this to Car-roll.Carroll decided to discharge the men, and in the presence ofGoodear made out their checks.Both Carroll and Goodear testifiedthat this happened shortly after 6 o'clock on the afternoon of Septem-ber 17, the inference being that the decision to discharge the menwas made before the Union meeting on the corner of Fourth and Pine'Streets took place.Carroll discharged the men the following morn-ing.Six of the respondent's employees corroborated some of thedetails of the story of the gathering.La Rosa and Regina testifiedthat there was no gathering in the finishing department on the after-noon of September 17.Although Goodear. testified that he determined who was re-sponsible for the gathering by questioning the employees, none ofthe employees who testified were ever asked any questions by Good-ear at the time of the disturbance.Goodear could not rememberwhom he had questioned, and did not find out the cause of the dis-turbance or the duration of the disturbance.The 6 employees whocorroborated Carroll'5 story of the disturbance all testified that therewere 10 or 15 employees in the gathering, yet with the exception of-3names, each of which was mentioned once, the only persons theycould remember having seen there were the 3 men reported to havecaused the disturbance, and only one of the six could place all threein the gathering.Frank Donato, one of the six employees, testifiedthat he was in the group himself, yet no one else who testified re-membered seeing him there.As the gathering was by Regina's DECISIONSAND ORDERS279machine, which he was operating at the time, he would necessarilybe there irrespective of any gathering.He testified that there wasno gathering at his machine on the afternoon of September 17,but that the drinking fountain and the entrance to the men's roomwere next to his machine and that there was a stream of peoplepassing his machine at all times.While Carroll and Goodear testi-fied that Carroll made out the checks to pay these employees on theevening of September 17, the checks are dated September 18.More-over, Carroll's statement to Rocco Montoro on the morning of Sep-tember 18 as to the reason for Rocco's discharge-"You ask yourbrother.He knows what it is about."-is meaningless if Carrolldischarged Anthony Montoro forcausing adisturbance on the pre-ceding afternoon, for it would not enable Anthony to tell Roccothe reason for Rocco's discharge.In balancing the conflicting testimony given by the witnesses forthe Board and the respondent, it must be remembered that the Board'switnesses testified within 2 months of the events they described,while the respondent's witnesses were relating events which occurredalmost 2 years before.Weight must also be accorded to the findings,of the Trial Examiner, who from his observation of the demeanorof the-witnesses had an opportunity to form a trustworthy opinion oftheir credibility.With these factors in mind, and noting the gapsand inconsistencies in the respondent's evidence in support of its posi-tion, we find that at the time Carroll discharged La Rosa and AnthonyMontoro he told them that he had a Pinkerton trailing them the previ-ous night.We also find that neither inefficiency nor the creation of adisturbance on the afternoon of September 17 was the reason motivat-ing the respondent in discharging these employees.We find that the respondent discharged Joseph Regina, AnthonyLa Rosa, and Anthony Montoro on September 18 because they joinedthe Union on September 17, and engaged in other concerted activitiesfor the purposes of collective bargaining and other mutual aid andprotection, thereby discriminating against them with respect to hireor tenure of employment for the purpose of discouraging membershipin the Union.Rocco Montorowas employed by the respondent on April 2, 1935,to work in the boil-off room, of the dyeing department.He was dis-charged on September 18, 1935.He earned 45 cents an hour, andworked 12 hours a day, 6 days a week. He has been working at theNational Piece Dye Works in Allentown, Pennsylvania, since Julyor August 1937.He is receiving 60 cents an hour, and had earnedbetween $300 and $400 up to the time of the hearing.He would liketo return to work for the respondent in Easton.Rocco Montorohadnot joined the Union at the time of his dis-charge.Carroll testified that he discharged Rocco because he was,80618-38-voL. VI-19 280NATIONAL LABOR RELATIONS BOARDafraid that Rocco might commit some sabotage on the goods as aresult of the discharge of his brother, Anthony Montoro.As we have already found that Anthony Montoro was dischargedbecause he joined the Union, we necessarily find that the dischargeof Rocco Montoro discriminated against him with respect to hire ortenure of employment, thereby discouraging membership in theUnion..Antonio Marrawas employed by the respondent as an operator ofthe dyeing machine from the time the respondent was organizeduntil he was discharged on October 1; 1935. Several months after hisdischarge a man from the night shift took his place and a new manwas hired for the night shift.Like all of the other employees heearned 45 cents an hour, and worked 12 hours a day, 6 days a week.After his discharge he worked on relief for a period of 8 or 10 months;ending on December 4, 1936:He earned $60.50 a month on this job.He has had no other employment, and would like to return to workfor the respondent.Marra testified that Willemsen, his foreman, discharged him onOctober 1, 1935, and said that he could not tell him the reason for hisdischarge or he would get in trouble, but that Carroll wanted it thatway.Marra persisted in learning the reason for his discharge, andfinally, he testified, Willemsen said Carroll did not want him becausehe had a Union meeting at his home.Willemsen denied that he madethis statement.La Rosa, another employee, and Spaviro, a Unionorganizer, did have a meeting at Marra's home several days after thedischarges of September 18.At this time Marra was a member ofthe Union, and his visitors asked that he try to get the dischargedmen returned to work. The following day Marra, armed with a copyof the Act, told Willemsen that "if it is the law, he should not dis-charge the three or four men".Willemsen grabbed. the Act out ofMarra's pocket, and asked what he wanted it for.The respondent contends that Marra was not discharged for join-ing and assisting the Union, as alleged in the complaint, but becausehe gave away the respondent's trade secrets and was inefficient.Willemsen was directly responsible for Marra's discharge, and histestimony is to the effect that although Marra was inefficient he wasdischarged because he disclosed trade secrets. In spite of this therespondent introduced evidence to show that Marra was dischargedfor inefficiency.The evidence as to Marra's efficiency is in conflict,but he had worked for 22 or 23 years in the dyeing industry, and evenWillemsen admitted that his work was as good as the average man ifhe kept after him.The testimony of Willemsen and Caroll would indicate that theimmediate reason for Marra's discharge was the disclosure of therespondent's trade secrets.Willemsen testified that shortly before DECISIONS AND ORDERS281Marra's discharge he was in Paterson, New Jersey.While there hetalked to Jim Strang, the foreman for a competitor of the respondent,now deceased, who asked, "How are you getting along with yourspots?"Willemsen was embarrassed, and when he returned toEaston he asked Marra if he had told anyone about the respondent'sdifficulty with spots.He testified that Marra admitted he had beenin Paterson while he was laid off a few weeks before and that he hadtold Ralph Lembo, a former foreman for the respondent, that the re-spondent was having difficulty with spots.Willemsen reported thisto Carroll, who told him to discharge Marra.Willemsen did so, al-though he did not tell Marra why he was being discharged.CarrollcorroboratedWillemsen concerning the part he played in thisdischarge.Marra's testimony as to the circumstances of his discharge havebeen related above. In addition he denied that he ever made anystatements about the respondent's business to any one, or that heever admitted having done so to Willemsen or any one else.RalphLembo testified that he had not seen Marra in Paterson before hewas discharged or in Easton during the year prior to his discharge,and that Marra had never told him anything about the respondent'sbusiness.The conflicts in the testimony of Marra and Willemsen must beweighed in the light of the findings of the Trial Examiner, who fromhis observation of the demeanor of the witnesses had an opportunityto form a trustworthy opinion of their credibility.Considerationmust also be given to the fact that a period of 2 years elapsed beforeWillemsen told his story, while Marra testified 2 months after theevents occurred.We find that Willemsen told Marra that the reason for his dis-charge was that he had a Union meeting at his home.We also findthat the alleged inefficiency of Marra was not the reason motivatingthe respondent in discharging him.We find, further, that Marranever disclosed any of the respondent's trade secrets to Lembo, andthat he never admitted having done so to Willemsen. In view of thisfinding, and in view of the fact that the respondent first advancedthis defense at the hearing in November 1937, rather than in itsanswer to the complaint which was filed on December 23,1935, we findthat the disclosure of trade secrets also was not the reason motivatingthe respondent in discharging Marra.We find that the respondent discharged Antonio Marra on October1, 1935, because he joined the Union and engaged in other concertedactivities for the purposes of collective bargaining and other mutualaid and protection; thereby discriminating against him with respectto hire or tenure of employment for the purpose of discouragingmembership in the Union. 282NATIONAL LABORRELATIONS BOARDWe also find that the respondent, by its actions set forth above,has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed under Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, as made at both hearings, the Board makesthe following :CONCLUSIONS OF LAW1.Federation of Silk and Rayon Dyers and Finishers of America,was, and Federation of Dyers, Finishers, Printers and Bleachers ofAmerica, its successor, is, a labor organization within the meaningof Section 2 (5) of the Act.2.The respondent, by discriminating in regard to hire or tenureof employment and thereby discouraging membership in a labororganization has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act.3.The respondent, by such action and by otherwise interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, has engaged in and isengaging in unfair practices, within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Fashion Piece Dye Works,Inc., Easton, Pennsylvania, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purpose of DECISIONS AND ORDERS283collective bargaining, or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act;(b)Discouraging membership in the Federation of Dyers, Finish-ers, Printers and Bleachers of America, or any other labor organiza-tion of its employees, by discriminating against its employees inregard to hire or tenure of employment or any term or condition ofemployment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Joseph Regina, Anthony La Rosa, Anthony Montoro,Antonio Marra, and Rocco Montoro immediate and full reinstate-ment to their former positions, without prejudice to their seniorityand other rights and privileges;(b)Make whole Joseph Regina, Anthony La Rosa, Anthony Mon-toro, Antonio Marra, and Rocco Montoro for any loss of pay they havesuffered by reason of the respondent's discrimination in regard tohire and tenure of employment by payment to each of them of a sumof money equal to that which he would normally have earned aswages from the date of his discharge to the date of the respondent'soffer of reinstatement, less the amount which each, respectively, hasearned during said period;(c)Post immediately notices in conspicuous places in its plant inEaston, Pennsylvania, stating that the respondent will cease and de-sist as aforesaid, and keep such notices posted for a period of thirty(30) consecutive days from the date of posting;(d)Notify the Regional Director for the Fourth Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.